DETAILED ACTION
This office action is in response to the amendments to the claims filed on 26 August 2022.  Claims 1 – 3 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The previously made 112 rejections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Vicentini (European Patent EP 0320963 A2, Machine Translation provided by Examiner) in view of Smith (US Patent 6,296,460 B1).

    PNG
    media_image1.png
    655
    830
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    638
    706
    media_image2.png
    Greyscale

In Re Claim 1, Vicentini discloses a surgical cassette (best seen in Figures 2 and 3, paragraph [0012]) configured to engage a first plurality of rollers (6; Figure 3) of a first roller head (“flanged motor” in paragraph [0010] and Figure 16), comprising: a face (see annotated figure above) coupled to a first pump substrate (1, see annotated figure above), the face being at a first angle (90 degrees) with respect to an axis of rotation (see annotated figure above) of the first roller head and a wall (“5”, see annotated figure above, paragraph [0012]) of the first pump substrate being at a second angle (zero degrees) with respect to the axis of rotation of a first plurality of rollers (6; paragraph [0012], described as “small cylinders”), wherein the first angle is different from the second angle (90 is different from zero); and a first sheet (Figure 15, paragraph [0010]; and element 4 in Figure 16) positioned on a surface of the wall, wherein: the first sheet and the wall form first one or more pump segments (see annotated figure above, there are four pump segments depicted in Figure 15 and described in paragraph [0020] as “four pumping elements”) configured to engage the first plurality of rollers (6) in a position where force applied by each one of the first plurality of rollers (6) on the first one or more pump segments (in sheet 4) has a direction that is not parallel to the axis of rotation of the first roller head (one skilled in the art would appreciate that the force applied by roller 6 in Figure 3 is perpendicular to the axis of rotation in Figure 3); the first sheet having a front surface and a back surface, the front surface configured to contact the first plurality of rollers (6, best seen in Figure 3), 

    PNG
    media_image3.png
    852
    629
    media_image3.png
    Greyscale

the front surface having a convex profile (see annotated figure above, the back surface having a concave profile (see annotated figure above); 

    PNG
    media_image4.png
    824
    608
    media_image4.png
    Greyscale

and the wall having at least one recessed channel (3; see shaded area in annotated Figure 4 above), the recessed channel located adjacent to the back surface of the first sheet (4; Figure 4) such that the back surface of the first sheet cooperates with the recessed channel of the wall to form a pump segment (the boundary of shaded area as shown in Figure 4 above is a pump segment; note that Figure 22 and paragraphs [0026]-[0027] show the pump segments 31, 32 etc. schematically).
Vicentini does not explicitly disclose an embodiment which shows both: the recessed channel in the wall, and the cooperating concave profile of the first sheet, in the same embodiment.
However, Figures 3, 4, 5 and 6 of Smith disclose the first sheet (90; Figure 6) having a front surface and a back surface, the front surface configured to contact the first plurality of rollers (131), the front surface having a convex profile (there are four pump segment elements 92, 93, 94, 89 – each of which has a convex profile that contacts the rollers), the back surface having a concave profile (best seen in Figure 3); and the wall (12; Figures 5, 6) having a plurality of recessed channels (67, 80, 81), the plurality of recessed channels (67, 80, 81) located adjacent to the back surface of the first sheet (90) such that the concave profile of the back surface of the first sheet (90) cooperates with the plurality of recessed channels of the wall to form the first one or more pump segments (best seen in Figure 3)(Column 5, Lines 15 – 25 and 63 – 65) .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the wall of the Figure 3 or Figure 16 embodiment of Vicentini to incorporate a plurality of recessed channels as taught by Smith for the purpose of increasing the volumetric flow rate for the same rotation speed of the roller head (the combination of the recessed channel and the concave profile increases the cross section area of the pump segment).

In Re Claim 2, the combined references above disclose all the limitations on Claim 1, and Vicentini further discloses that the wall (see annotated figure above) is parallel to the axis of rotation of the roller head as shown in Figures 2, 3 and 16.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vicentini (European Patent EP 0320963 A2, Machine Translation provided by Examiner) in view of Smith (US Patent 6,296,460 B1) and further in view of Neftel (US Patent 5,655,897 A).
In Re Claim 3, Vicentini and Smith disclose all the limitations of Claim 1, but they does not disclose an alignment guide which causes the rollers to radially expand.
Nevertheless, Neftel discloses a surgical cassette (40; Figures 5, 6), wherein the first pump substrate (41) comprises an alignment guide (30) that is configured to be inserted into an opening (this is the central space between the rollers 14 through which 30 is inserted – see Column 3, Lines 27 – 29) of the first roller head (50, 14); and insertion of the alignment guide (30) in the opening of the first roller head (50, 14) causes the first plurality of rollers (14) to radially expand and exert force on the first one or more pump segments (11)(Column 4, Lines 56 – 59).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the first pump substrate of Vicentini / Smith to incorporate an alignment guide as taught by Neftel for the purpose of disengaging the rollers from the pump segment when the pump is not in use to prevent plastic deformation of the pump segments (The insertion of the alignment guide engages the rollers with the pump segments).


Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.

    PNG
    media_image5.png
    308
    443
    media_image5.png
    Greyscale

Bauman (US Patent 1,765,360 A), see annotated figure 10 above, discloses a wall having a recessed channel (between the two labels “47”, as annotated above) and a first sheet (45) having a front surface having a convex profile (annotated above) and back surface with a concave profile (opposite to the front surface).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        26 September 2022